                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

WILEMON FOUNDATION, INC., et al.                                                    PLAINTIFFS

V.                                                                      NO. 1:19-CV-136-DMB-DAS

DANNY WAYNE WILEMON                                                                DEFENDANT


                                       ORDER OF RECUSAL

        This case was assigned to United States District Judge Debra M. Brown on July 26, 2019.

Judge Brown, on her own motion, RECUSES herself from this case. The Clerk of the Court is

directed to transfer and re-assign this case to another district court judge.

        SO ORDERED, this 26th day of July, 2019.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
